10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00016-TSZ Document 655 Filed 04/27/21 Page 1 of 2

THE HONORABLE THOMAS 5. ZILLY

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
CAUSE NO. CR 18-016 TSZ
Plaintiff,
DEFENDANT?’S SECOND
vs. SUPPLEMENTAL WITNESS LIST
CLYDE McKNIGHT,
Defendant.

 

 

 

 

DEFENDANT, CLYDE McKNIGHT, by and through his attorney, MICHAEL
AUSTIN STEWART, hereby gives notice that he may call the following additional witnesses
at trial.

18. Chad Petrakis

19. Janee Keatts

_ 20. Cleodis Floyd
21. Floyd Ardrey
22. 911 Dispatch Operators: 32 & 92 and Lincoln Tow Operator. These witnesses will

be later identified and may be called in rebuttal only to issues regarding timestamps of

911 calls.
DEFENDANT’S SECOND SUPPLEMENTAL MICHAEL AUSTIN STEWART
WITNESS LIST Attorney at Law, PLLC
1105 Tacoma Avenue South
Page 1 of 2 Tacoma, Washington 98402

Telephone: (253) 383-5346
Fax: (253) 572-9010

‘apm

 
10

ik

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00016-TSZ Document 655 Filed 04/27/21 Page 2 of 2

The Defendant reserves the right to supplement this list and/or call other witnesses at
trial to address issues and defenses raised by Plaintiff.

DATED this 27" day of April, 2021 EEO ——-
L ia 4 Lo
MICHAEL AUSTIN STEWART
Attorney for Defendant, WSBA # 23981

 

DEFENDANT’S SECOND SUPPLEMENTAL MICHAEL AUSTIN STEWART

WITNESS LIST Attorney at Law, PLLC
1105 Tacoma Avenue South

Page 2 of 2 Tacoma, Washington 98402

Telephone: (253) 383-5346
Fax: (253) 572-9010
StewartLawTacoma@gmail.com

 
